*Previous office action mailed on 09/22/2021 has been vacated and is replaced with the action below.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
This Office Action is supplementary to the Final Office Action mailed on 09/22/2021, explaining the references more explicitly or giving the reasons more fully, specifically disclosing as evidence of the published prior art US20200037280 corresponding to the cited ENBUSKE (us-provisional-application US62402295) in the Final Office Action mailed on 09/22/2021.
Please see MPEP 710.06 for applicable reply date reset.  


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/15/2021.
Claims 1-2, 4-5, 8-9, and 11-12 are pending.
Claims 3, 6-7, 10, and 13 are cancelled.

Response to Arguments
Applicant’s arguments filed on 07/15/2021 with respect to claims have been considered but they are moot as they are not applicable to the references used in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 5 recites “the synchronous”, and line 7 recites “the asynchronous”. The claim is dependent from claim 1, and there is no antecedent basis for “the synchronous”, and “the asynchronous”, making claim indefinite.
Claim 13, line 4 recites “the synchronous”, and line 6 recites “the asynchronous”. The claim is dependent from claim 1, and there is no antecedent basis for “the synchronous”, and “the asynchronous”, making claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20140105191, of record, hereinafter ‘YANG’) in view of Enbuske et al. (US20200037280, with priority of us-provisional-application US62402295 of record, hereinafter ‘ENBUSKE’).
Regarding claim 1, YANG teaches a method for performing, by a user equipment (UE) (Fig. 6, UE 120), an uplink hybrid automatic repeat and request (HARQ) process in a wireless communication system (Fig. 6, Para [0054]: UL HARQ operation in an LTE(-A) system), the method comprising:
transmitting uplink data set to a first HARQ process identification (ID) based on a n+4 processing time (Fig. 6, S602 Data, Para [0054]: The UE 120 transmits uplink data to the BS 110 using an RB and MCS indicated by the UL grant 4 subframes (e.g. subframe #4 (based on a n+4 processing time)) from when the UL grant is received (e.g. subframe #0) (S602), using HARQ process #4);
receiving an ACK/NACK response to the uplink data through a physical HARQ indicator channel (PHICH) (Para [0041]: The PHICH (physical hybrid ARQ indicator channel) is a response of uplink transmission and carries an HARQ acknowledgment (ACK)/not-acknowledgment (NACK) signal. (Fig. 6 S604 NACK, Para [0054]) When the BS 110 has not successfully decoded the uplink data, the BS 110 transmits NACK to the UE 120 (S604)); and
retransmitting the uplink data in response to the ACK/NACK response (Fig. 6 S606 Data, Para [0054]: The UE 120 retransmits the uplink data 4 subframes from when NACK is received (S606), using HARQ process #4).
YANG does not explicitly disclose wherein the ACK/NACK response to the uplink data through the PHICH corresponding to the first HARQ process ID is disregarded by the UE when the UE receives information related to a switching timing from the n+4 processing time to a n+3 processing time.
In analogous art, ENBUSKE teaches wherein the ACK/NACK response to the uplink data through the PHICH corresponding to the first HARQ process ID is disregarded by the UE when the UE receives information related to a switching timing from the n+4 processing time to a n+3 processing time (Para [0082-0083] UL HARQ process granted (or Nacked) at X-1 transmits at X-1+4, i.e. X+3, according to legacy timing UL HARQ process granted at X transmits at X+3, according to new timing. [0088] According to certain embodiments, it may be possible to avoid overlap of UL transmissions and overlap of HARQ feedback for UL transmissions by letting the UL HARQ process granted at X override the process granted at X-1 (disregarding the HARQ response for corresponding to the first HARQ process ID associated with n+4 processing time). (Para [0092]) Two separate sets of HARQ processes may be maintained, one for the n+3 operation and one for the n+4 operation. When switching from n+3 to n+4 or vice-versa, the corresponding set of HARQ processes (and HARQ buffer) is used for scheduling, transmission, and data storage. This means that after the change to a different timing potential remaining buffer in the HARQ processes of the previous set is not scheduled and transmitted anymore. It may be scheduled and transmitted again only after a change back to the previous timing. (Para [0096]) the wireless device rule may state whether the wireless device 110 should assume ACK or NACK for a process for which no feedback was received at the expected feedback time. For example, the configuration is that the new timing relation thus the processes of the new timing relation are used, and physical HARQ indication channel (PHICH) is used for feedback transmissions for these processes.
Supported by US62402295 Page 9 Line 29 - Page 10 Line 2: UL HARQ process (a first HARQ process ID) granted (or Nacked) at X-1 transmits at X-1+4, i.e. X+3, according to legacy timing (i.e. first HARQ process ID associated with n+4 processing time). UL HARQ process granted at X transmits at X+3, according to new timing (i.e. a second HARQ process ID associated with n+3 processing time). (Page 10 Lines 12-14) It is also possible to avoid overlap of UL transmissions, and overlap of HARQ feedback for UL transmissions, by letting the UL HARQ process granted at X (n+3 processing time) override the process granted at X-1 (disregarding the HARQ response for corresponding to the first HARQ process ID associated with n+4 processing time). (Page 11, Lines 9-16) Two separate sets of HARQ processes are maintained, one for the n +3 operation and one for the n+4 operation. When switching from n+3 to n+4 or vice-versa, the corresponding set of HARQ processes (and HARQ buffer) is used for scheduling, transmission, and data storage. This means that after the change to a different timing potential remaining buffer in the HARQ processes of the previous set is not scheduled and transmitted anymore (i.e. if switching from n+4 processing time to n+3 processing time, the previous set is that of the HARQ process associated with n+4 processing time is ignored or disregarded). It may be scheduled and transmitted again only after a change back to the previous timing. (Page 12, Lines 5-10) PHICH is used for feedback transmissions for these processes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of handling uplink transmission collision due to switching of processing time of ENBUSKE to the system of HARQ retransmission of YANG in order to take the advantage of positive impact by latency reductions in terms of increased perceived quality of experience reducing HARQ ACK/NACK time and UL grant timing, which allows efficient operation also for latency sensitive transmissions (ENBUSKE: [0005, 0019]).

Regarding claim 2, YANG does not explicitly disclose wherein the UE supports switching from the n+4 processing time to the n+3 processing time.
ENBUSKE teaches wherein the UE supports switching from the n+4 processing time to the n+3 processing time ([0092] Two separate sets of HARQ processes may be maintained, one for the n+3 operation and one for the n+4 operation. When switching from n+3 to n+4 or vice-versa, the corresponding set of HARQ processes (and HARQ buffer) is used for scheduling, transmission, and data storage. Supported by US62402295: Page 11, Lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of handling uplink transmission collision due to switching of processing time of ENBUSKE to the system of HARQ retransmission of YANG in order to take the advantage of positive impact by latency reductions in terms of increased perceived quality of experience reducing HARQ ACK/NACK time and UL grant timing, which allows efficient operation also for latency sensitive transmissions (ENBUSKE: [0005, 0019]).

Regarding claim 8, YANG teaches a user equipment (UE) (Fig. 6, Fig. 15 UE 120) for performing an uplink hybrid automatic repeat and request (HARQ) process in a wireless communication system (Fig. 6, Para [0054]: UL HARQ operation in an LTE(-A) system), the UE comprising:
a radio frequency (RF) unit (Fig. 15, RF Unit 126); and
a processor, operatively coupled to the RF unit (Fig. 15, Processor 122, Para [0114]: The RF unit 126 is connected to the processor 122),
wherein the processor is configured (Para [0114]: The processor 122 may be configured to implement the procedures and/or methods) to:
transmit uplink data set to a first HARQ process identification (ID) based on a n+4 processing time (Fig. 6, S602 Data, Para [0054]: The UE 120 transmits uplink data to the BS 110 using an RB and MCS indicated by the UL grant 4 subframes (e.g. subframe #4 (based on a n+4 processing time)) from when the UL grant is received (e.g. subframe #0) (S602), using HARQ process #4),
receive an ACK/NACK response to the uplink data through a physical HARQ indicator channel (PHICH) (Para [0041]: The PHICH (physical hybrid ARQ indicator channel) is a response of uplink transmission and carries an HARQ acknowledgment (ACK)/not-acknowledgment (NACK) signal. (Fig. 6 S604 NACK, Para [0054]) When the BS 110 has not successfully decoded the uplink data, the BS 110 transmits NACK to the UE 120 (S604)); and
retransmit the uplink data in response to the ACK/NACK response (Fig. 6 S606 Data, Para [0054]: The UE 120 retransmits the uplink data 4 subframes from when NACK is received (S606), using HARQ process #4).
YANG does not explicitly disclose wherein the ACK/NACK response to the uplink data through the PHICH corresponding to the first HARQ process ID is disregarded by the UE when the UE receives information related to a switching timing from the n+4 processing time to a n+3 processing time.
In analogous art, ENBUSKE teaches wherein the ACK/NACK response to the uplink data through the PHICH corresponding to the first HARQ process ID is disregarded by the UE when the UE receives information related to a switching timing from the n+4 processing time to a n+3 processing time (Para [0082-0083] UL HARQ process granted (or Nacked) at X-1 transmits at X-1+4, i.e. X+3, according to legacy timing UL HARQ process granted at X transmits at X+3, according to new timing. [0088] According to certain embodiments, it may be possible to avoid overlap of UL transmissions and overlap of HARQ feedback for UL transmissions by letting the UL HARQ process granted at X override the process granted at X-1 (disregarding the HARQ response for corresponding to the first HARQ process ID associated with n+4 processing time). (Para [0092]) Two separate sets of HARQ processes may be maintained, one for the n+3 operation and one for the n+4 operation. When switching from n+3 to n+4 or vice-versa, the corresponding set of HARQ processes (and HARQ buffer) is used for scheduling, transmission, and data storage. This means that after the change to a different timing potential remaining buffer in the HARQ processes of the previous set is not scheduled and transmitted anymore. It may be scheduled and transmitted again only after a change back to the previous timing. (Para [0096]) the wireless device rule may state whether the wireless device 110 should assume ACK or NACK for a process for which no feedback was received at the expected feedback time. For example, the configuration is that the new timing relation thus the processes of the new timing relation are used, and physical HARQ indication channel (PHICH) is used for feedback transmissions for these processes.
Supported by US62402295: Page 9 Line 29 - Page 10 Line 2: UL HARQ process (a first HARQ process ID) granted (or Nacked) at X-1 transmits at X-1+4, i.e. X+3, according to legacy timing (i.e. first HARQ process ID associated with n+4 processing time). UL HARQ process granted at X transmits at X+3, according to new timing (i.e. a second HARQ process ID associated with n+3 processing time). (Page 10 Lines 12-14) It is also possible to avoid overlap of UL transmissions, and overlap of HARQ feedback for UL transmissions, by letting the UL HARQ process granted at X (n+3 processing time) override the process granted at X-1 (disregarding the HARQ response for corresponding to the first HARQ process ID associated with n+4 processing time). (Page 11, Lines 9-16) Two separate sets of HARQ processes are maintained, one for the n +3 operation and one for the n+4 operation. When switching from n+3 to n+4 or vice-versa, the corresponding set of HARQ processes (and HARQ buffer) is used for scheduling, transmission, and data storage. This means that after the change to a different timing potential remaining buffer in the HARQ processes of the previous set is not scheduled and transmitted anymore (i.e. if switching from n+4 processing time to n+3 processing time, the previous set is that of the HARQ process associated with n+4 processing time is ignored or disregarded). It may be scheduled and transmitted again only after a change back to the previous timing. (Page 12, Lines 5-10) PHICH is used for feedback transmissions for these processes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of handling uplink transmission collision due to switching of processing time of ENBUSKE to the system of HARQ retransmission of YANG in order to take the advantage of positive impact by latency reductions in terms of increased perceived quality of experience reducing HARQ ACK/NACK time and UL grant timing, which allows efficient operation also for latency sensitive transmissions (ENBUSKE: [0005, 0019]).

Regarding claim 9, the claim is interpreted and rejected for the same reasoning as set forth in claim 2.

Claims 4-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20140105191, of record, hereinafter ‘YANG’) in view of Enbuske et al. (US20200037280, with priority of us-provisional-application US62402295 of record, hereinafter ‘ENBUSKE’) and with further in view of Nokia et al. (R1-1702006 On asynchronous UL HARQ for 1 ms TTI, of IDS, hereinafter ‘NOKIA’).
Regarding claim 4, YANG teaches receiving downlink control information (DCI) through physical downlink control information (PDCCH) (Para [0080]: when a bit corresponding to the UE in a PDCCH DCI format indicates UL transmission, the UE can perform UL transmission (e.g. PUSCH transmission)).
YANG is silent on wherein the UE is configured to perform the synchronous HARQ process if the DCI is received through a common search space (CSS), and the UE is configured to perform the asynchronous HARQ process if the DCI is received through a UE-specific/Dedicated Search Space (USS) (although YANG discloses [0053] synchronous non-adaptive HARQ, and  asynchronous adaptive HARQ).
ENBUSKE teaches wherein the UE is configured to perform the synchronous HARQ process if the DCI is received through a common search space (CSS), and the UE is configured to perform the asynchronous HARQ process if the DCI is received through a UE-specific/Dedicated Search Space (Para [0089-0090]: Asynchronous HARQ. For example, the HARQ process ID to be used may be indicated via PDCCH, where asynchronous HARQ is applied for both n+4 and n+3 operations. Asynchronous HARQ for n+3 operation. For example, the HARQ process ID to be used may be indicated via PDCCH, and a specified mapping between subframe or TTI and HARQ process ID may be known to both the network node 115 and the wireless device 110 (indicating UE-specific/Dedicated Search Space). In a particular embodiment, the n+4 operation uses synchronous HARQ and may be scheduled either via USS or CSS with the existing UL DCI formats.
Supported by US62402295: Page 10, Lines 17-23: Asynchronous HARQ, i.e. the HARQ process ID to be used is indicated via PDCCH, where asynchronous HARQ is applied for both n+4 and n+3 operations. Asynchronous HARQ for n+3 operation, i.e. the HARQ process ID to be used is indicated via PDCCH, and a specified mapping between subframe (or TTI) and HARQ process ID known to both eNB and UEs. The n+4 operation uses synchronous HARQ and can be scheduled either via USS or CSS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of handling uplink transmission collision due to switching of processing time of ENBUSKE to the system of HARQ retransmission of YANG in order to take the advantage of positive impact by latency reductions in terms of increased perceived quality of experience reducing HARQ ACK/NACK time and UL grant timing, which allows efficient operation also for latency sensitive transmissions (ENBUSKE: [0005, 0019]).
YANG and ENBUSKE do not expressly disclose the UE is configured to perform the asynchronous HARQ process if the DCI is received through a UE-specific/Dedicated Search Space.
In an analogous art, NOKIA teaches the UE is configured to perform the asynchronous HARQ process if the DCI is received through a UE-specific/Dedicated Search Space (Page 1/6 Section 1 Agreement: For 1 ms TTI shortened processing, support fallback to legacy processing timing n+4 by the search space, i.e. DCI for processing time n+3 are carried in USS of PDCCH and DCI for processing time n+4 are carried in CSS of PDCCH. (Page 2/6 Line 1) Legacy LTE PUSCH operation (with N+4 processing time) is using synchronous UL HARQ operation. (Page 2/6, Para 3) if N+3 timing is configured for a UE (on a carrier), then the UE would monitor on USS only based on the N+3 timing assumptions (i.e. asynchronous HARQ)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique asynchronous UL HARQ of NOKIA to the system of HARQ retransmission of YANG and EMBUSKE in order to take the advantage of providing a method for eNB to dynamically impact the latency of the data associated with a UL HARQ process after the grant for the initial transmission has been sent by shortening the processing time to minimize latency (NOKIA: Page 2/3, Section 3 B).

Regarding claim 5, the combination of YANG and ENBUSKE, specifically YANG teaches wherein when the UE performs a HARQ process based on the n+4 processing time, the uplink data set are transmitted at subframe #k, the ACK/NACK signal is received at subframe #k+4 through PHICH, and the uplink data are retransmitted at subframe #k+8 (Para [0041]: The PHICH (physical hybrid ARQ indicator channel) is a response of uplink transmission and carries an HARQ acknowledgment (ACK)/not-acknowledgment (NACK) signal. (Fig. 6, Para [0054]) FIG. The UE 120 transmits uplink data to the BS 110 using an RB and MCS indicated by the UL grant 4 subframes (e.g. subframe #4, subframe #k) from when the UL grant is received (e.g. subframe #0, subframe #k-4) (S602). When the BS 110 has not successfully decoded the uplink data, the BS 110 transmits NACK to the UE 120 (S604). The UE 120 retransmits the uplink data 4 subframes (subframe #k+8) from when NACK is received (subframe #k+4) (S606)).
 The combination of YANG and ENBUSKE are silent about wherein when the UE performs a HARQ process based on the n+3 processing time, the uplink data set are transmitted at subframe #k, an ACK/NACK signal is received at subframe #k+3, and the uplink data are retransmitted at subframe #k+6.
NOKIA teaches wherein when the UE performs a HARQ process based on the n+3 processing time, the uplink data set are transmitted at subframe #k, an ACK/NACK signal is received at subframe #k+3, and the uplink data are retransmitted at subframe #k+6 (Pages 2/6-3/6 Section 3: In Figure 1 it is assumed that retransmissions of packets whose first transmissions are made with legacy processing time can be done with shortened processing time (of n+3 /RTT=6) which would allow to minimize their latency, indicating for an initial transmission on frame n, a HARQ ACK/NACK feedback is at n+3; if feedback is a HARQ NACK a HARQ retransmission is at n+6 whose HARQ ACK/NACK feedback is at n+9, as shown in Figure 1 as the gap of 6 TTI between a N (unsuccessful transmissions/retransmission or a NACK) and corresponding A (successful transmission/retransmission or ACK) or N (NACK). See also Page 1/6 Section Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique asynchronous UL HARQ of NOKIA to the system of HARQ retransmission of YANG and EMBUSKE in order to take the advantage of providing a method for eNB to dynamically impact the latency of the data associated with a UL HARQ process after the grant for the initial transmission has been sent by shortening the processing time to minimize latency (NOKIA: Page 2/3, Section 3 B).

Regarding claim 11, the claim is interpreted and rejected for the same reasoning as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reasoning as set forth in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
You et al. (US20160254901), describing METHOD FOR MONITORING PDCCH IN FDD HALF-DUPLEX COMMUNICATION AND TERMINAL THEREOF, Para [0078, 0152]
Seo et al. (US20140362796), describing METHOD AND APPARATUS FOR ALLOCATING CHANNELS RELATED TO UPLINK BUNDLING, Para [0073-0087]
Nogami et al. (US20180123744), describing USER EQUIPMENTS, BASE STATIONS, AND METHOD, Para [0173-0174, 0177-0179]
Han et al. (US20120076078), describing TRANSMISSION/RECEPTION METHOD AND APPARATUS FOR UPLINK MIMO RETRANSMISSION IN LTE SYSTEM, Para [0014-0016]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413